Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.
 
EXAMINER’S AMENDMENT

This Office Action is in response to the Amendment filed on 03/30/2022
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Philip Burrus (Reg. No. 45,432) on 05/24/2022 During the telephone conference, Mr. Burrus has agreed and authorized the Examiner to amend Claims 1, 3-4, 14-15, 19-20.

Claims
Replacing Claims 1, 3-4, 14-15, 19-20  as following:

(Currently Amended) A method in an electronic device, the method comprising:
receiving, with a user interface, one or more user settings subdividing a location of residence of an authorized user of the electronic device into at least a first residence portion and a second residence portion;
capturing, with one or more sensors, media content from an environment of the electronic device;
determining, with a location detector, whether the environment is positioned at [[a]] the location of residence of [[an]] the authorized user of the electronic device when the one or more sensors capture the media content, wherein the determining with the location detector whether the environment is positioned at the location of residence of the electronic device further comprises determining whether the environment is positioned within the first residence portion of the location of residence or the second residence portion of the location of residence;
receiving, at [[a]] the user interface, user input requesting transmission of the media content to another electronic device; and
when the environment is positioned at the location of residence of the authorized user of the electronic device when the one or more sensors capture the media content, at least temporarily precluding, with one or more processors in response to the user input, the transmission of the media content to the another electronic device, wherein the precluding occurs when the environment is positioned at the first residence portion of the location of residence, and when the environment is positioned at the second residence portion of the location of residence the method further comprises transmitting the media content to the another electronic device without any temporary preclusion. 
 (Currently Amended) The method of claim 1, wherein the comprises an upstairs portion of the location of residence 
(Currently Amended) The method of claim [[3]] 1, wherein the at least temporarily precluding the transmission of the media content to the another electronic device occurs only during predefined hours defined by one or more other user settings 

 (Currently Amended) An electronic device, comprising:
one or more sensors capturing media content from an environment of the electronic device;
a location detector determining whether the environment of the electronic device is situated at a location of residence of an authorized user of the electronic device; 
a user interface receiving user input requesting transmission of the media content to another electronic device located outside the location of residence of the authorized user of the electronic device; and
one or more processors: 
precluding transmission of the media content to the another electronic device in response to the user input when the location detector determines that one or more sensors captured the media content at the location of residence of the authorized user of the electronic device; and
causing transmission of the media content without the precluding when the location detector determines that the one or more sensors captured the media content at the location of residence of the authorized user of the electronic device and the another electronic device is situated at the location of residence of the authorized user of the electronic device.
(Currently Amended) The electronic device of claim 14, the one or more processors continuing preclusion of the transmission of the media content to the another electronic device in response to the user input when the location detector determines that the one or more sensors captured the media content at the location of residence of the authorized user of the electronic device until an additional authorization to transmit the media content is received at the user interface 
 (Currently Amended) A method in an electronic device, the method comprising:
capturing, with one or more sensors, media content from an environment of the electronic device;
determining, with the one or more sensors, whether the environment is positioned within a vehicle owned by an authorized user of the electronic device when the one or more sensors capture the media content;
receiving, at a user interface, user input requesting transmission of the media content to another electronic device situated outside the vehicle owned by the authorized user of the electronic device; and
when the environment is positioned within the vehicle owned by the authorized user of the electronic device when the one or more sensors capture the media content, at least temporarily precluding, with one or more processors in response to the user input, the transmission of the media content to the another electronic device;
wherein the precluding occurs only when the media content is multimedia content, further comprising when the environment is positioned within the vehicle owned by the authorized user of the electronic device when the one or more sensors capture the media content and the media content is only text, omitting the at least temporarily precluding, with one or more processors in response to the user input, the transmission of the media content to the another electronic device.
(Currently Amended) The method of claim 19, wherein the determining, with the one or more sensors, whether the environment is positioned within the vehicle owned by the authorized user of the electronic device when the one or more sensors capture the media content comprises exchanging electronic communications between the electronic device and the vehicle 

Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system for temporarily precluding sharing of content.
The closest prior art, as previously recited, Aad (US 2015/0113664), Graham (US 2015/0026234), Kannan (US 9,961,494), Sharma (US 2020/0120500),  are also generally directed to various aspects of temporarily precluding sharing of content.  However, none of Aad, Graham, Kannan, Sharma teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 14, 19.  For example, none of the cited prior art teaches or suggest the steps of: 
receiving, with a user interface, one or more user settings subdividing a location of residence of an authorized user of the electronic device into at least a first residence portion and a second residence portion; wherein the precluding occurs when the environment is positioned at the first residence portion of the location of residence, and when the environment is positioned at the second residence portion of the location of residence the method further comprises transmitting the media content to the another electronic device without any temporary preclusion.
causing transmission of the media content without the precluding when the location detector determines that the one or more sensors captured the media content at the location of residence of the authorized user of the electronic device and the another electronic device is situated at the location of residence of the authorized user of the electronic device 
wherein the precluding occurs only when the media content is multimedia content, further comprising when the environment is positioned within the vehicle owned by the authorized user of the electronic device when the one or more sensors capture the media content and the media content is only text, omitting the at least temporarily precluding, with one or more processors in response to the user input, the transmission of the media content to the another electronic device.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439